DETAILED ACTION
Claims 1 – 21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by McMullen (US Publication 2017/0329593 A1). 

Regarding claim 1, McMullen discloses a system comprising: 
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
receive a kexec -l command and in response to, assign control pages of fixed size in buffer memory [0031: Linux command kexec is a tool used in some embodiments of iRTFI in order to implement software upgrades/downgrades/installs without performing any reboots.][0037-0038: temporary file storage space (tmpfs) in memory]; 
assign extended control pages of variable size in the buffer memory [0037-0038: At an operation 235, the installation image (filesystem.squashfs) of the operating system is then mounted into the tmpfs space along with a an overlayfs on top of it (because squashfs images may be mounted read only).];
 store a user-specific data in the extended control pages [0037-0038: At an operation 235, the installation image (filesystem.squashfs) of the operating system is then mounted into the tmpfs space along with a an overlayfs on top of it (because squashfs images may be mounted read only).]; 
receive a kexec -e command and in response to, execute kexec boot of a second kernel according to the control pages [0048, 0051: In an operation 290 of FIG. 2B, the system boots to the operating system with the new kernel over the current running kernel using the kexec_exec command.] ; and,
 extract the user-specific data from the extended control pages and pass the user-specific data to required applications [0046: the system can copy the filesystem.squashfs (installation image) that is currently being used to do the installation (and contains the compressed file that is being unpacked) into the chroot the system has just unpacked.][0047-0051].

Regarding claim 2, McMullen discloses the system of claim 1, further comprising adding the extended control pages to a control-page link list [0022: A data block, therefore, is the raw data for a volume and may be the smallest addressable unit of data. The metadata layer 104 or the client layer 102 can break data into data blocks. The data blocks can then be stored on multiple block servers 112. Data blocks can be of a fixed size, can be initially a fixed size but compressed, or can be of a variable size. Data blocks can also be segmented based on the contextual content of the block.]

Regarding claim 3, McMullen discloses the system of claim 1, wherein the kexec boot of the second kernel is done after completing upgrade of an operating system [0048: he system will next use kexec_load to configure grub and kexec to boot to the newly installed OS on the root drive (e.g. /dev/sda2) with an additional kernel parameter (e.g., init=irtfi/bin/rtfi_postinst. In other words, in an operation 285, the system stores into the kexec memory a new kernel using the kexec_load command. Advantageously, this additional kernel, when it is booting up, instead of starting up normally by calling /sbin/init will instead call a custom post install script discussed below in the next state. In an operation 290 of FIG. 2B, the system boots to the operating system with the new kernel over the current running kernel using the kexec_exec command.].
Regarding claim 4, McMullen discloses the system of claim 1, wherein the user-specific data includes data previously stored in cache memory [0040: the system installs new firmware for hardware components of the server node. This can include the drive controller, the drives, a non-volatile random access memory (NVRAM) cache card, network interface cards, etc.]
Regarding claim 5, McMullen discloses he system of claim 4, wherein the user-specific data includes tuned runtime parameters stored in the cache memory [0036: the system determines the parameters of the specific processes for the install/upgrade/downgrade. In this way, the iRTFI process can have various options specified dynamically at runtime. Such options may be specified by default settings, via kernel parameters, environment variables, or via explicit options given on a command-line. In one illustrative embodiment, the system may also check for options in a specific order so that options specified in certain ways may override or have priority over options specified in different ways. As just one possible example, the system may first check default settings, then kernel options that may override default settings, then environment variables may override default settings and kernel options, and then explicit options are checked last and may override any of the options/settings. In this way, different aspects of the iRTFI may be controlled. As examples, the options or different settings may include disabling secure erase, changing the bond modes, changing what root drive to install to, and/or programmatically gathering logs and uploading them at the end of the install process] .

Regarding claim 6, McMullen discloses the system of claim 1, wherein the user-specific data includes Self-Monitoring, Analysis and Reporting Technology data [0036: the options or different settings may include disabling secure erase, changing the bond modes, changing what root drive to install to, and/or programmatically gathering logs and uploading them at the end of the install process][0037][0048: In an operation 285, the system saves off all its logfiles and optionally uploads them to a requested external log server URL. In this way, RTFI's and iRTFI's can be logged and archived no matter how many times a server node has been up or down graded.][0055].
Regarding claim 7, McMullen discloses the system of claim 1, wherein the user-specific data includes cache controlled system parameters [0036: the system determines the parameters of the specific processes for the install/upgrade/downgrade. In this way, the iRTFI process can have various options specified dynamically at runtime. Such options may be specified by default settings, via kernel parameters, environment variables, or via explicit options given on a command-line. In one illustrative embodiment, the system may also check for options in a specific order so that options specified in certain ways may override or have priority over options specified in different ways. As just one possible example, the system may first check default settings, then kernel options that may override default settings, then environment variables may override default settings and kernel options, and then explicit options are checked last and may override any of the options/settings. In this way, different aspects of the iRTFI may be controlled. As examples, the options or different settings may include disabling secure erase, changing the bond modes, changing what root drive to install to, and/or programmatically gathering logs and uploading them at the end of the install process]
Regarding claims 8 – 14, these claims are rejected for the same reasons as set forth in claims 1 – 7 above. 
Regarding claims 15 - 21, these claims are rejected for the same reasons as set forth in claims 1 – 7 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187